Mr. Justice Mulkey delivered the opinion of the Court: Notwithstanding the extended statement of facts, it will be perceived, by a careful analysis of them, the ease itself is brought, within a very narrow compass. As the land in controversy originally belonged to Dierks, through whom both parties claim title, it is clear if appellant has succeeded to his title, she acquired it either by virtue of the sheriff’s deed to her of the 3d of May, 1881, or by the master’s conveyance to her of the 21st of October, 1881, and if she, did not acquire title by either of these conveyances, it is evident appellee has such title by virtue of Dierks’ deed to him of the 9th of July, 1881, as that, outside of the Slade mortgage, is the only conveyance he has ever made of the premises in controversy. It is only necessary, therefore, to inquire whether appellant has shown title in herself by either of the conveyances to her above mentioned. First, with respect to the sheriff’s deed. It is hardly necessary to observe that the validity of every execution sale, and all conveyances or other evidences of title founded thereon, depend upon the authority of the officer to make such sale, and his authority in all eases depends upon the character and validity of the process under which he acts. If, by reason of the judgment being void, or having, from any cause, become incapable of being enforced by execution, as, where some of the parties to it have died, and there has been no subsequent revivor of it, and execution should nevertheless be sued out, as was done in this case, it would confer no authority whatever upon the officer executing it, and a sale made under it, and all official conveyances or other evidences of title founded thereon, would be absolutely null and void. This familiar common law doctrine has long since been fully recognized by this court, and could not now be departed from without endangering the titles to many valuable estates that have doubtless been bought and sold on the faith of it. In short, it has become a rule' of property, and it is now too late to question it. Pickett v. Hartsock, 15 Ill. 279; Brown v. Parker, id. 307; Turney et al. v. Young, 22 id. 253; Scammon v. Swartwout, 35 id. 326; Littler v. The People ex rel. 43 id. 194; Borders et al. v. Murphy, 78 id. 81; Clingman et al. v. Hopkie, id. 152; Mulvey v. Carpenter et al. id. 580. Numerous decisions to the same effect might he cited from other States, but it is not necessary to do so. The ratio decedendi in all these cases is, that the process having, been sued out in a case not authorized by law, it is inoperative and void, and consequently confers no authority upon the officer to act at all. In such cases it is wholly immaterial whether the invalidity of the process arises from the fact of the judgment being void, or from some other cause. It is sufficient that it is issued in violation of law, whatever may be the ground of such illegality. It is clear, therefore, from the above authorities, that by reason of the Meyer judgment not having been revived after his death, the execution issued thereon was unauthorized by law, and that consequently the sale, and sheriff’s deed made under it, conferred upon appellant no title to the premises. It remains, however, to consider what effect the redemption under that execution had on the master’s sale, and the certificate of purchase issued to Kramer in pursuance thereof, for it is manifest appellant’s title depends exclusively upon whether, notwithstanding such redemption, Kramer’s interest in the land continued as before, for it is clear the certificate of purchase could not exist as a muniment of title after the title itself had ceased. It still remained evidence of the historic fact that the equitable title was once in Kramer, the purchaser, but that was all. As redemption, when applied to an estate, is the mere act of discharging some lien, incumbrance or burden upon it, as, the payment of a mortgage debt, or of a judgment or decree, either before or after sale, it is important, in considering the question we are discussing, not to confound the act of redeeming with the right to redeem, or with the right to acquire a good title under a conveyance made in pursuance of such redemption. The mere act of redeeming may always be done by one person as well as another, provided the creditor sees proper to accept the amount of the charge or incumbrance. For instance, if A should have a judgment against B, which was a lien upon the latter’s land, and C should, without the knowledge or privity of B, go to A and propose to pay off the judgment on his own account, A undoubtedly would haye the right to decline the payment without at all affecting or prejudicing his lien upon the land; yet if he should accept the money, there can be no doubt but that the redemption of the land from the incumbrance would.be complete. So in the present case, by reason of the execution being invalid, it is clear there was no right to redeem, and Kramer might well have declined to receive the redemption money, had he thought proper to do so; but this right to decline the redemption money, when tendered, like most of rights, was one that might be waived, and Kramer having seen proper to exercise it, no reason is perceived why the redemption was not complete, notwithstanding appellant acquired no title by her subsequent purchase, as we have already seen. It does not at all follow that because a redemption in fact has been effected, the redeeming creditor will necessarily get a good title to the land redeemed. That depends upon other considerations. To insure a good title there must be not only the payment of the redemption money, but also a proper levy and sale of the premises, under a valid execution, followed by a sheriff’s deed executed in conformity with the statute. So far, then, as the previous sale in this case is concerned, we hold the payment, and voluntary acceptance by Kramer of the redemption money, had precisely the, same effect it would have had if the execution had been valid. The effect in either case would be to relieve the land of the incumbrance, the consequences of the previous sale, and to extinguish all rights under it, including the certificate of purchase. But this alone, as we have just seen, was not sufficient to make appellant’s title good under her purchase. It simply placed her in the same position with respect to the land as if it had not been previously sold. It removed every impedíment out of the way of her execution, thereby enabling her to proceed with her execution in the same manner as if no previous sale had ever occurred. But this was all. The reception of the redemption money by Kramer did not at all relieve her from the duty of seeing that she was proceeding under legal process. This must be looked to in all eases, whether there has been any redemption or not, otherwise there is no assurance of obtaining a good title. The maxim of caveat emptor applies as well in eases where there has been a redemption as where there has not. To the suggestion of hardship, so far as it affects the present proceeding, we see nothing to distinguish the case in this respect from the common case of one purchasing land at an administrator’s sale, where, by reason of the non-observance of the statute regulating such sales, the purchaser acquires no title. Notwithstanding the purchase money in such case is applied to the payment of the ancestor’s debts, for which the heir would be liable to the extent of assets received by him, he is nevertheless, by the rules of the common law, as long held by this, and other courts of the highest respectability, permitted to recover the land without restoring the purchase money, or any part of it. These cases proceed upon the principle that the purchaser must know, at his peril, whether he gets a good title. The enforcement of the rule tends to secure an observance of the law regulating such sales, and thus preventing abuses. Suits of this character are proceedings in invitum, for the purpose of divesting the title to an estate of one citizen and conferring it upon another, and this, under our constitution, can only be done by a strict compliance with the requirements of law, and the purchaser in all such cases must know, at his peril, that the law is complied with. If this is not done, of course he fails to get a good title, however much he may have paid for the property. On the other hand, if the law is observed, he acquires a good title to the estate, although he may not have paid one-fourth its value. To the suggestion that appellant ought, in some way, be subrogated to the rights of Kramer, which is not made very clear by the learned counsel, it is sufficient to say the doctrine of subrogation is a creature of equity, and consequently can have no application to an action at law like the present. This suit is brought for the sole purpose of determining the legal title to a tract of land, and the equities of the parties, whether real or supposed, can not be adjudged in it. If appellant has any equities which the law will enforce, which is a matter not before us now, they are not affected by this proceeding, and she must go into a court of chancery, where such matters are cognizable, for a court of law has no power or jurisdiction to pass upon them. As to the further intimation that the payment of the redemption money to Kramer might be treated as a sale to appellant of his certificate of purchase, there are several answers, but one is sufficient. It is clear no such thing was intended by the parties, but the very contrary. The object in paying and receiving the money was, as we have abundantly shown, to extinguish Kramer’s title under the previous sale, so as to enable appellant to acquire title by a sale under her own execution, as the sheriff’s return, which is conclusive on appellant in a mere collateral proceeding like this, clearly shows; and to now turn round, in the face of the facts thus conclusively established, and hold the transaction amounted to a mere sale of the certificate of purchase, would be simply to make a contract for the parties which they never intended, and which, in all probability, was never thought of until after the fatal defect in appellant’s title was discovered,—would be to set at defiance all rules and principles which ordinarily govern courts in determining whether a contract does or does not exist under a given state of facts. This we are not prepared to do. The effect we have given to the redemption in this case is in strict conformity with the rule laid down in the three cases in 78 111., above cited. The judgment will be affirmed. judgment affirmed.